Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-9, 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) In claims 1 and 2, ‘modification reagent’ is unclear as to what is being modified and how. Moreover, claim 1 recites activated carbon product, but there is no activation step. Therefore, it appears that an activation agent is meant, notwithstanding claim 2. It is not clear how or when activation takes place.
B) In claims 3, 7 and 15-17, it is unclear what an ‘anion powder’ is. Salts have cations and anions in perfect balance to create neutral molecules.

Applicant's arguments filed 7/5/22 have been fully considered but they are not persuasive.
 The term ‘anion powder’ (also found in claims 7 and 18) is not clear and it is not stated what the ‘technical field’ of the application is. In the water treatment field, salts are called salts, anionic surfactants are called anionic surfactants and ion exchangers are called ion exchangers. The cited article was not presented. The arguments of modification agent only discuss the possible formation of metal oxides such as Fe or Al. In the next paragraph, the modification agent is described differently as an activation agent, however the usual agents are ZnCl2, phosphoric acid and KOH rather than Fe or Al. There is no gas activation (CO2, oxygen) step in the claims. Thus, the term is confusing and unclear. The concept of negative air oxygen is confusing. Is ozone meant? Are there gaseous anions actually formed? Is merely a metal oxide (or hydroxide) meant? How is the negative air anion generated? What is ‘negative ion power’ and what are the reactions ‘related with’ it? Is a powerful oxidant like perchlorate anion meant? Even it has a compensating cation to be a proper chemical compound.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736